Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments and/or Claims
2.		Applicant’s response dated 3/26/2021 is considered and entered into record. Claim 1 is amended. Claims 1-7, 9, 11 and 14-26 are currently pending.
3.		Claims 2-3, 9, 11, 14-17, 19-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 18 December 2109.
4.		Claims 1, 4-7 and 18, drawn to a peptide, a chimeric peptide and a pharmaceutical composition comprising the peptides, are being considered for examination in the instant application. 

Rejections Maintained
Claim Rejections - 35 USC § 102
5.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
6.		Claim 1 is rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by ID R7VJ43_CAPTE, dated 7/24/2013 (Appendix 1-Simakov et al – submitted with the previous Office Action). The rejection is maintained and extended to amended claim 1 for reasons of record in the Office Action dated 2/10/2021. Minor modifications have been made to address current amendment.

8.		Appendix 1 has the following peptide sequence, where L is substituted with I. 
			
    PNG
    media_image1.png
    55
    245
    media_image1.png
    Greyscale

9.		Even though the reference does not teach that the peptide is capable of binding to the PDZ1/2 domain of PSD-95 and inhibiting the interaction between NMDAR and PSD-95, this would be an inherent characteristic of the prior art peptide, absent evidence to the contrary. Please note that Simakov teach the same peptide sequence as instantly claimed. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103 [MPEP 2112(III)]. Also "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The reference therefore, anticipates the instantly claimed peptide. 

10.		Claim 1 is rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Registry ID 508634-46-6, entered 5/1/2003 (Appendix a – submitted with the previous Office Action). The rejection is maintained and extended to amended claim 1 for reasons of record in the Office Action dated 2/10/2021. Minor modifications have been made to address current amendment.
11.		Appendix a has the sequence of SEQ ID NO: 1, with conservative amino acid substitutions at residues 71-79 (highlighted).

    PNG
    media_image2.png
    163
    735
    media_image2.png
    Greyscale

12.		Even though the reference does not teach that the peptide is capable of binding to the PDZ1/2 domain of PSD-95 and inhibiting the interaction between NMDAR and PSD-95, this would be an inherent characteristic of the prior art peptide, absent evidence to the contrary. Please note that Appendix a teach the same peptide sequence as instantly claimed. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103 [MPEP 2112(III)]. Also "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The reference therefore, anticipates the instantly claimed peptide. 

13.		Claim 1 is rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Registry ID 942389-98-2, entered 7/16/2007 (Appendix b – submitted with the previous Office Action). The rejection is maintained and extended to amended claim 1 for reasons of record in the Office Action dated 2/10/2021. Minor modifications have been made to address current amendment.
14.		Appendix b has the sequence of SEQ ID NO: 1, with conservative amino acid substitutions at residues 195-203 (highlighted).

    PNG
    media_image3.png
    274
    650
    media_image3.png
    Greyscale

15.		Even though the reference does not teach that the peptide is capable of binding to the PDZ1/2 domain of PSD-95 and inhibiting the interaction between NMDAR and PSD-95, this would be an inherent characteristic of the prior art peptide, absent evidence to the contrary. Please note that Appendix b teach the same peptide sequence as instantly claimed. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103 [MPEP 2112(III)]. Also "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The reference therefore, anticipates the instantly claimed peptide.

16.		Claim 1 is rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Registry ID 1124442-75-6, entered 3/20/2009 (Appendix c – submitted with the previous Office Action). The rejection is maintained and extended to amended claim 1 for reasons of record in the Office Action dated 2/10/2021. Minor modifications have been made to address current amendment.
17.		Appendix c has the sequence of SEQ ID NO: 1, with conservative amino acid substitutions at residues 83-91 (highlighted).

    PNG
    media_image4.png
    139
    637
    media_image4.png
    Greyscale

18.		Even though the reference does not teach that the peptide is capable of binding to the PDZ1/2 domain of PSD-95 and inhibiting the interaction between NMDAR and PSD-95, this would be an inherent characteristic of the prior art peptide, absent evidence to the contrary. Please note that Appendix c teach the same peptide sequence as instantly claimed. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103 [MPEP 2112(III)]. Also "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The reference therefore, anticipates the instantly claimed peptide.

	Applicant’s remarks:
19.		Referring to the newly added limitation in claim 1, Applicant argues that none of the cited references teach or imply that “the peptide is capable of binding to the PDZ1/2 domain of PSD-95 and inhibits the interaction between NMDAR and PSD-95”. Applicant reasons that since the cited sequences are “in the middle of large proteins”, there is a possibility that the sequences are: (i) “enclosed inside the spatial structure of the proteins”; OR (ii) “not sufficiently or correctly exposed out of the spatial structure of the proteins to form a domain which can bind” to the claimed region. Applicant argues that it would therefore, not be reasonable for a person of ordinary skill in the art to anticipate the peptide as instantly claimed, hence the rejection cannot be maintained.
middle of the larger proteins” or “enclosed in the spatial structure of the proteins”, seems to rely on particular distinguishing features which are not recited in the claims. Applicant is reminded that claims must be interpreted as broadly as their terms reasonably allow. [MPEP 2111]
21.		Applicant’s arguments alleging possible reasons as to why the cited art peptide will not have the claimed binding functionality, is not persuasive. Applicant is presenting an opinion that the cited peptides (despite having the claimed structure) would possibly not have the binding and inhibition properties as the claimed peptide. Applicant’s opinion is however, not substantiated with accompanying evidence. It is noted that attorney arguments cannot take the place of evidence (MPEP 716.01(c)]. 
22		Moreover, as stated above, it is repeated that because the structural features of the cited peptides are identical to the claimed peptide, the function would be an inherent characteristic of the prior art peptide, absent evidence to the contrary. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103 [MPEP 2112(III)]. Also "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
23.		The rejections are therefore, maintained.

Double Patenting
Non-Statutory

24.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
25.		A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
26.		Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

27.		Claims 1, 4-7 and 18, are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14, 17,19, 21, 23, and 25-26  of co-pending application number 16/652,323. The rejection is maintained and extended to amended claims for reasons of record in the Office Action dated 2/10/2021. Minor modifications have been made to address current amendment.
Although the conflicting claims are not identical, they are not patentably distinct from each other because in each case the claims are drawn to a peptide comprising SEQ ID NO: 1, having one or more conservative substitutions; a chimeric peptide comprising SEQ ID NO: 3, and a pharmaceutical composition comprising the same. Claims 19, 21, 23, 25 and 26 of the ‘323 application are to a method of treating using the peptide of claim 1. 
The only difference between the two sets of claims is as follows:

The instant claims are therefore, rendered obvious or are anticipated by the claims of ‘323 application. 
28.		This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

29.		Claims 1, 4-7 and 18, are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11, 13 and 15-22 of co-pending application number 16/628,083. The rejection is maintained and extended to amended claims for reasons of record in the Office Action dated 2/10/2021. Minor modifications have been made to address current amendment. Previously included claim 23 of ‘083 application, is now cancelled. Although the conflicting claims are not identical, they are not patentably distinct from each other because in each case the claims are drawn to a peptide comprising SEQ ID NO: 1, having one or more conservative substitutions, wherein the peptide is capable of binding to the PDZ1/2 domain of PSD-95, and inhibits the interaction between NMDAR and PSD-95; a chimeric peptide comprising SEQ ID NO: 3, and a pharmaceutical composition comprising the same. 
Claims 13 and 15-21 of the ‘083 application are to a method of treatment using the peptide of claim 1. 
The instant claims are therefore, rendered obvious or are anticipated by the claims of ‘083 application. 



31.		Claims 1, 4-7 and 18, are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-15 of co-pending application number 16/340,752. The rejection is maintained and extended to amended claims for reasons of record in the Office Action dated 2/10/2021. Minor modifications have been made to address current amendment.
Although the conflicting claims are not identical, they are not patentably distinct from each other as both sets of claims recite a peptide of SEQ ID NOs: 1-3. 
The only differences between the two sets of claims are as follows:
(i) Instant claims are to a peptide of claim 1, while the claims of the ‘752 application are to a method of treatment using the peptide of claim 1.
(ii) Instant claim 1 recites that the peptide is capable of binding to the PDZ1/2 domain of PSD-95, and inhibits the interaction between NMDAR and PSD-95, while the ‘752 claims do not have this limitation. However, because the structural features of the instant peptide is identical to the ‘752 peptide, the function would be an inherent characteristic of the ‘752 peptide, absent evidence to the contrary.
The instant claims are therefore, rendered obvious or are anticipated by the method claims of ‘752 application.
32		This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

	Applicant’s remarks:

34.		Applicant’s arguments are considered, but not found to be persuasive. Applicant is reminded that it is appropriate to maintain provisional obviousness-type double patenting rejections until all other issues of patentability have been resolved (see MPEP 1490). Inasmuch as the current claims are not patentable at this time for reasons provided above, the rejections have not been overcome by amendment or the filing of an approved terminal disclaimer. Thus, all three provisional obviousness-type double patenting rejections are appropriately maintained.


New Claim Objection
35.		Claim 1 is objected to because of the following informalities:
36.		Regarding claim 1, acronyms “PDZ1/2”, PSD-95 and NMDAR recited should be spelled out for clarity.  
Appropriate correction is required.



Rejoinder
37.		Applicant’s request for rejoinder, upon indication of an allowable claim is considered. However, since no claims are yet allowable, non-elected claims stay withdrawn from further consideration pursuant to 37 CFR 1.142(b).

Conclusion

38.	No claims are allowed. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
40.		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
41.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
42.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	43.		Information regarding the status of an application may be obtained from 
	the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	
/A. D./
Examiner, Art Unit 1649
28 July 2021

/DANIEL E KOLKER/
Supervisory Patent Examiner, Art Unit 1644